esate

ay-2828 11:38 CE8% 1:19-cr-00176-GBD Document 45. Filed 05/18/20°*PARP PR: 1 pt
Case 1:19-cr-00176-GBD Document 44 Filed 05/18/20 Page 1of1

TAYLOR & COHEN LLP

  
   
  

.. 40 Worth Street, 10th Floor
“TNeye¥ark, NY 10013
Tel (646) 527273
Fax (646) 439-9983
www.taylorcohenllp.com

 

May 18,2020
By ECF and Fax

The Honorable George B. Daniels

United States District Court Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Eddie Mayo, 19 CR 176-02 (GBD)
Dear Judge Daniels:

J represent Eddie Mayo in the above-referenced matter under the Criminal Justice Act. lam
writing to request a one-month adjournment of Mr. Mayo’s sentencing, which is currently scheduled for
June 9, 2020 at 10 a.m. The government consents to this request.

The reason for the request is the ongoing public health crisis. Additionally, because of an
underlying medical issue, Mr. Mayo is vulnerable to becoming seriously ill if he contracts COVID-19.
On March 31, 2020, Mr. Mayo was released on bail with the government’s consent and is currently
under home incarceration.

This is the second request for an adjournment of Mr. Mayo’s sentencing date because of the
COVID-19 crisis. The original date for sentencing was April 7, 2020. That date was adjourned with the
government’s consent. The pandemic is, obviously, an ongoing crisis, and it is unknown at this time
when the serious risk that COVID-19 presents to Mr. Mayo’s health will subside. Accordingly, counsel
may seek a further adjournment if sentencing Mr. Mayo in July would endanger his health. For its part,
the government has informed counsel that, where appropriate, it will consent to month-by-month
adjournments and continue to monitor the situation.

Accordingly, I respectfully request with the government’s consent a one-month adjournment of
Mr. Mayo’s sentence to a date in July 2020.

Thank you for your attention to this matter.
Respectfully submitted,

/s/
Zachary S. Taylor

ce: Mollie Bracewell, Esq.
Jarrod Schaeffer, Esq.
Assistant United States Attorneys (by ECF)

 
